Citation Nr: 0313972	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  99-09 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from March 1987 
to September 1991.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folder reveals that, pursuant to the 
VCAA, the RO notified the veteran and his representative, by 
letter issued September 2002, of what information and medical 
or lay evidence, not previously submitted, is necessary to 
substantiate his claim and which evidence, if any, the 
veteran is expected to obtain and submit, and which evidence 
will be retrieved by VA.  The veteran was informed that he 
had up to a year from the date of the letter to submit 
evidence in support of his claim.  However, the full one-year 
period has not elapsed, and the veteran has not waived this 
period of time in which to present evidence.  See generally, 
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304,  - 7305, - 7316 (Fed. Cir. May 1, 2003), 
(holding that 38 C.F.R. § 19.9(a)(2)(ii) (2002) was 
inconsistent with the provisions of 38 U.S.C.A. § 5103(a) and 
(b) (West 2002) because it afforded a veteran less than one 
year for the receipt of additional evidence).  As such, a 
remand in this case is required to allow the veteran the full 
time period to submit evidence in support of his claim.  
 

The RO should take appropriate action in 
this case to comply with the notice and 
duty to assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), to include with regard 
to the one year period for receipt of 
additional evidence.  Thereafter, if any 
benefit sought on appeal remains denied, 
the case should be returned to the Board 
for appellate consideration.






The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




